                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


LAMAR R. ROSE,                               )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      No. 3:17-CV-462-HBG
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )



                                 MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 16]. Now before the Court is

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 17 & 18] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 21 & 22].

Lamar R. Rose (“Plaintiff”) seeks judicial review of the decision of the Administrative Law Judge

(“the ALJ”), the final decision of Defendant Nancy A. Berryhill (“the Commissioner”). For the

reasons that follow, the Court will DENY Plaintiff’s motion and GRANT the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       On September 14, 2013, Plaintiff protectively filed an application for disability insurance

benefits pursuant to Title II of the Social Security Act, 42 U.S.C. § 401 et seq. [Tr. 20, 91–92].

Subsequently, Plaintiff also filed an application for supplemental social security income pursuant

to Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. on September 23, 2013. [Tr. 20].
Plaintiff alleged disability beginning on January 25, 2013 in both applications. [Id.]. After his

application was denied initially and upon reconsideration, Plaintiff requested a hearing before an

ALJ. [Tr. 138–39]. A hearing was held on April 27, 2016. [Tr. 51–68]. On June 2, 2017, the

ALJ found that Plaintiff was not disabled. [Tr. 20–44]. The Appeals Council denied Plaintiff’s

request for review on September 11, 2017 [Tr. 1–6], making the ALJ’s decision the final decision

of the Commissioner.

       Having exhausted his administrative remedies, Plaintiff filed a Complaint with this Court

on October 23, 2017, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through September 30, 2018.

               2. The claimant has not engaged in substantial gainful activity since
               January 25, 2013, the alleged onset date (20 CFR 404.1571 et seq.
               and 416.971 et seq.).

               3. The claimant has the following severe impairments: asthma/
               chronic obstructive pulmonary disease; and low back pain of likely
               mechanical origin (20 CFR 404.1520(c) and 416.920(c)).

               4. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
               and 416.926).

               5. After careful consideration of the entire record, I find that the
               claimant has the residual functional capacity to perform light work
               as defined in 20 CFR 404.1567(b) and 416.967(b) except he should
               avoid concentrated exposure to pulmonary irritants such as fumes,
                                                2
               odors, dust, gasses, and poor ventilation; and can frequently do all
               postural movements.

               6. The claimant is unable to perform any past relevant work (20
               CFR 404.1565 and 416.965).

               7. The claimant was born on May 10, 1974, and was 38 years old,
               which is defined as a younger individual age 18–49, on the alleged
               disability onset date (20 CFR 404.1563 and 416.963).

               8. The claimant has at least a high school education and is able to
               communicate in English (20 CFR 404.1564 and 416.964).

               9. Transferability of job skills is not an issue in this case because
               using the Medical-Vocational Rules as a framework supports a
               finding that the claimant is “not disabled,” whether or not the
               claimant has transferable job skills (See SSR 82-41 and 20 CFR Part
               404, Subpart P, Appendix 2).

               10. Considering the claimant’s age, education, work experience,
               and residual functional capacity, there are jobs that exist in
               significant numbers in the national economy that the claimant can
               perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

               11. The claimant has not been under a disability, as defined in the
               Social Security Act, from January 25, 2013, through the date of this
               decision (20 CFR 404.1520(g) and 416.920(g)).

[Tr. 24–44].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).
                                                3
       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be

considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.
                                                 4
§§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS
                                                  5
        Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial evidence,

as the ALJ failed to properly weigh the medical opinions of his treating physician, Thomas Cox,

M.D. [Doc. 18 at 16–25]. Specifically, Plaintiff contends that the ALJ ignored substantial portions

of the medical record and thus failed to provide good reasons for assigning little weight to Dr.

Cox’s four opinions. However, the Commissioner asserts that the ALJ reviewed the respective

opinions and properly detailed several reasons for assigning little weight to each opinion. [Doc.

22 at 3–11]. However, Plaintiff also contends that the ALJ was prejudiced against him, and was

predisposed to finding that he was not disabled. [Doc. 18 at 25]. The Court will address each

allegation of error in turn.

        A.      Medical Opinions

        Plaintiff challenges the assignment of little weight to each of the four medical opinions

given by his treating physician—Dr. Cox. In considering a claim of disability, the ALJ generally

must give the opinion of the claimant’s treating physician “controlling weight.” 20 C.F.R. §§

404.1527(c); 416.927(c)(2).1 However, the ALJ must do so only if that opinion “is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.” Id. If the opinion is not given controlling

weight, as here, the ALJ must consider the following factors to determine what weight to give it:

“the length of the treatment relationship and the frequency of examination, the nature and extent


        1
          The treating physician rule has been abrogated as to claims filed on or after March 27,
2017. See 20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary
weight, including controlling weight, to any medical opinion(s) . . . including those from your
medical sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 5844-01, 2017 WL 168819, at *5852–57 (Jan. 18, 2017). The new regulations eliminate
the term “treating source,” as well as what is customarily known as the treating physician rule. As
Plaintiff’s application was filed before March 27, 2017, the treating physician rule applies. See
id. §§ 404.1527; 416.927.
                                                  6
of the treatment relationship, supportability of the opinion, consistency of the opinion with the

record as a whole, and the specialization of the treating source,” as well as “other factors.” Wilson

v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (citing 20 C.F.R. § 404.1527).

       The ALJ is not required to explain how each of these factors was considered, but must

nonetheless give “good reasons” for giving a treating physician’s opinion less than controlling

weight. Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011); see also Morr v.

Comm’r of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (holding “good reasons” must be

provided “that are sufficiently specific to make clear to any subsequent reviewers the weight given

to the treating physician’s opinion and the reasons for that weight”) (citing Wilson, 378 F.3d at

544; 20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2)).

       In the disability decision, the ALJ noted that Plaintiff testified at the hearing that Dr. Cox

had been his treating physician since about 1998. [Tr. 41]; see [Tr. 62]. On May 3, 2012, Plaintiff

presented to Dr. Cox, complaining of posterior scrotum pain and back pain. [Tr. 25]; see [Tr. 319].

Dr. Cox noted that Plaintiff reported four to five months of low back pain, and that Plaintiff “has

ankylosing spondylit[i]s.” [Tr. 319]. 2 Dr. Cox referred Plaintiff to a urologist and stated that

Plaintiff should be “off work two more weeks.” [Tr. 320], Then, on May 15, 2012, it was noted

that Plaintiff had been off work since April 23, 2012, and that Plaintiff was expected to return to

work on May 23, 2012. [Tr. 322–23]. Plaintiff returned to Dr. Cox on February 5, 2013, and



       2
          The Court notes that ankylosing spondylitis “is ‘a form of degenerative joint disease that
affects the spine. It is a systemic illness of unknown etiology, . . . producing pain and stiffness as
a result of inflammation of the sacroiliac, intervertebral, and costovertebral joints; paraspinal
calcification, with ossification and ankylosis of the spinal joints, may cause complete rigidity of
the spine and thorax.’” Gonzalez v. Comm’r of Soc. Sec., No. 1:17-cv-244, 2017 WL 7943809, at
*3 n.4 (N.D. Ohio Nov. 22, 2017) (citing Dorland’s Illustrated Medical Dictionary, 1754 (32d ed.
2012)), report and recommendation adopted by, 2018 WL 1157943 (N.D. Ohio Mar. 2, 2018).
                                                   7
reported passing out at work the day before, when he lost consciousness and fell against the boat

he was working on. [Tr. 328]; see [Tr. 26, 56]. On February 11, 2013, Plaintiff reported to Dr.

Cox and requested FMLA paperwork covering the period from January 28 to March 4, 2013. [Tr.

331].

        On March 21, 2013, Dr. Cox noted that Plaintiff presented for a follow-up appointment for

his chronic obstructive pulmonary disease (“COPD”) treatment, and that he was unable to see a

pulmonologist because his insurance was terminated. [Tr. 339]. Plaintiff reported increased

shortness of breath at night, and that he gets diaphoretic if he lies flat, but that he was breathing

better after being prescribed prednisone. [Id.]. Plaintiff’s oxygen saturation was 100% at rest and

91% after ambulation. [Tr. 340]. Ultimately, Dr. Cox noted that Plaintiff “continues to be

completely disabled from any vocation,” he becomes short of breath with any activity, and “cannot

do any type of work and cannot wear a respirator.” [Tr. 341]. Additionally, Dr. Cox stated that it

was uncertain when Plaintiff’s disability would resolve, but that his disability would continue until

his next appointment. [Id.]. Plaintiff continued to see Dr. Cox on April 10, 2013 [Tr. 342], May

22, 2013 [Tr. 345], as well as on August 21, 2013 [Tr. 348], for treatment of his COPD and

shortness of breath.

        Plaintiff then returned to see Dr. Cox on October 24, 2013, and reported that he tried to

work part-time but was unable to because he would have to rest frequently and was tired after

working three to four hours, leaving him unable to work a full eight-hour shift. [Tr. 385]. Dr. Cox

further noted that Plaintiff reported two episodes of bronchitis and one episode of pneumonia, and

that he has chronic shortness of breath after walking 100 feet. [Tr. 386]. Plaintiff’s oxygen

saturation was 100% at rest and 96% after ambulation. [Tr. 387]. Dr. Cox stated that Plaintiff “is

disabled due to lung disease and is unable to do even part time work.” [Id.].
                                                 8
       Plaintiff continued to regularly see Dr. Cox, and on January 28, 2016, Dr. Cox wrote that

he examined Plaintiff on December 10, 2015, and that Plaintiff suffers from “severe” COPD and

shortness of breath following any exertion, including walking. [Tr. 407]. Accordingly, Dr. Cox

opined that Plaintiff “was disabled from any gainful employment in 2015,” that Plaintiff continues

to be disabled and would be unable to work for the next twelve months, and that he did not believe

Plaintiff would “improve enough to ever return to full[-]time work and therefore is permanently

disabled.” [Id.].

       On April 14, 2016, Dr. Cox completed a Medical Source Statement assessing Plaintiff’s

ability to perform work-related activities. [Tr. 505–10]. First, Dr. Cox opined that Plaintiff could

never lift or carry any weight. [Tr. 505]. However, he then stated that Plaintiff has a “very limited

ability to lift,” and “can only lift 10 [pounds and] carry for 30 feet” until he is forced to stop due

to “back pain from ankylosing spondylitis.” [Id.]. Dr. Cox also opined that Plaintiff suffers from

shortness of breath with very limited activity. [Id.]. Next, Dr. Cox found that Plaintiff could sit

for thirty minutes without interruption and could stand and walk for ten minutes without

interruption. [Id.]. Similarly, Dr. Cox opined that Plaintiff could sit for three hours total of an

eight-hour workday, and that Plaintiff could stand and walk for one hour of an eight-hour workday.

[Id.]. Dr. Cox noted that Plaintiff would have to lay in a recliner with his legs elevated to alleviate

leg pain and reduce his shortness of breath for the remainder of an eight-hour workday. [Id.]. Dr.

Cox stated that Plaintiff’s previous rheumatology diagnosis of seronegative ankylosing spondylitis

supported the assessed limitations. [Id.].

       Additionally, Dr. Cox opined that Plaintiff could never push, pull, or reach; that Plaintiff

could frequently handle, finger, and feel; that Plaintiff could never operate foot controls; and that

Plaintiff could never climb stairs, ramps, ladders or scaffolds, balance, stoop, kneel, crouch, or
                                                  9
crawl. [Tr. 507–08]. Dr. Cox noted that Plaintiff’s COPD restricts climbing, and that balancing

or bending is precluded by his lumbar spine pain. [Tr. 508]. Dr. Cox also found that Plaintiff

could never be exposed to unprotected heights, moving mechanical parts, operating a motor

vehicle, humidity and wetness, dust, odors, fumes and pulmonary irritants, extreme cold or heat,

and vibrations. [Tr. 509]. Lastly, Dr. Cox stated that Plaintiff’s limitations have been present

since January 25, 2013. [Tr. 510].

       Ultimately, the ALJ reviewed Dr. Cox’s treatment records and Plaintiff’s entire medical

record in great length, as well as specifically examined each of the medical opinions. See [Tr. 26,

27, 31, 32]. However, the ALJ assigned “overall little weight to Dr. Cox’s four opinions,” with

“greater weight to a few of his proposed limitations.” [Tr. 42]. The ALJ also stated that “the

record as a whole does not support a diagnosis of ankylosing spondylitis,” but that the RFC limiting

Plaintiff to light exertional level work with frequent postural movements constitutes an adequate

accommodation for his back impairment. [Tr. 35]. The ALJ noted that Dr. Cox’s opinions were

inconsistent with the medical evidence of record [Tr. 38], that “it appears that Dr. Cox relied quite

heavily on [Plaintiff’s] subjective complaints, despite the overwhelming contrary objective

medical evidence” [Tr. 40], and that the possibility existed that a doctor may express an opinion

in an effort to assist their patient, as Dr. Cox had been Plaintiff’s primary care physician since

1998 [Tr. 41]. Lastly, the ALJ found that Plaintiff’s allegations of disability were given little

weight because of inconsistencies with the record as a whole and in his statements. [Tr. 41].

       The Court will address Plaintiff’s specific allegations of error with respect to each medical

opinion in turn.

               1.      March 21, 2013; October 24, 2013; and January 28, 2016 Opinions



                                                 10
       Plaintiff first challenges the assignment of little weight to Dr. Cox’s opinions from March

21, 2013, October 24, 2013, and January 28, 2016. The ALJ detailed his specific reasons for the

weight assigned to each opinion. First, the ALJ assigned little weight to Plaintiff’s March 21, 2013

opinion wherein Dr. Cox reported that Plaintiff “continues to be completely disabled form any

vocation,” suffers from shortness of breath with any exertion, “cannot do any type of work,” and

that Plaintiff’s disability would continue through the next appointment. [Tr. 35]; see [Tr. 339–41].

The ALJ stated that the opinion was entitled to little weight because “it appears to address only a

relatively short period of time,” it was superseded by Dr. Cox’s more recent opinions, Dr. Cox did

not “specifically address any other functional limitations that restrict [Plaintiff’s] ability to work,”

and Dr. Cox’s statements that Plaintiff was completely disabled and cannot do any type of work

address issues reserved to the Commissioner. [Tr. 35–36]. However, the ALJ assigned significant

weight to Dr. Cox’s opinion that Plaintiff cannot wear a respirator. [Tr. 36].

       Plaintiff contends that the ALJ did not provide good reasons for the weight assigned to the

March 21, 2013 opinion, claiming that the ALJ improperly stated that the opinion covered a short

period of time, mischaracterized Dr. Cox’s statement that Plaintiff’s disability would continue, and

did not discuss how Dr. Cox’s subsequent opinions superseded or were different from the first

opinion. [Doc. 18 at 18]. Additionally, Plaintiff asserts that while the ALJ claimed that Dr. Cox’s

statements that Plaintiff was completely disabled were issued reserved for the Commissioner, the

ALJ failed to still consider the opinion as required under Social Security Ruling 96-5. [Id. at 19].

       Under Social Security Ruling 96-5, which provides guidance on the proper treatment of

opinions on issues reserved to the Commissioner, such as whether an individual is disabled, “[i]f

the    case     record      contains     an     opinion      from      a    medical      source      on

an issue reserved to the Commissioner, the adjudicator must evaluate all the evidence in the case
                                                  11
record to determine the extent to which the opinion is supported by the record.” Soc. Sec. Ruling

96-5p, 1996 WL 374183, at *2 (July 2, 1996)

       However, the ALJ properly stated good reasons for assigning little weight to the March 21,

2013 opinion by Dr. Cox. First, the ALJ detailed that medical record did not support a diagnosis

of ankylosing spondylitis [Tr. 35],3 as well as several broad reasons for assigning little weight to

Dr. Cox’s opinions—that Dr. Cox’s opinions were inconsistent with the medical record [Tr. 38],

and relied too heavily on Plaintiff’s subjective allegations [Tr. 40]. Additionally, where a treating

physician opines “on an issue reserved to the Commissioner—such as whether the claimant is

disabled, unable to work, the claimant’s RFC, or the application of vocational factors—his

decision need only explain the consideration given to the treating source’s opinion.” Johnson v.

Comm’r of Soc. Sec., 535 F. App’x 498, 505 (6th Cir. 2013) (quoting Turner v. Comm’r of Soc.

Sec., 381 F. App’x 488, 493 (6th Cir. 2010)). While Plaintiff is correct that the ALJ discounted

Dr. Cox’s opinion due to the fact that it stated Plaintiff was disabled, the ALJ explained the

consideration that he gave to the opinion, including an explanation as to why he discounted this

portion of Dr. Cox’s opinion. Ultimately, the ALJ gave significant weight to the portion of the

opinion that did not opine on whether Plaintiff was disabled—that Plaintiff could not wear a

respirator. Therefore, the ALJ complied with the treating physician rule and properly weighed Dr.

Cox’s March 21, 2013 opinion.

       The ALJ also assigned little weight to Dr. Cox’s opinions on October 24, 2013 and January

28, 2016. [Tr. 36]. The ALJ detailed that:

       On October 24, 2013, Dr. Cox reported the claimant “is disabled due to lung
       disease and is unable to do even part time work” (Exhibit 4F, page 6). On

       3See infra Section V(A)(2), discussing the ALJ’s assignment of little weight to Dr. Cox’s
Medical Source Statement.
                                               12
          January 28, 2016, Dr. Cox reported the claimant suffers from severe chronic
          obstructive pulmonary disease, and becomes short of breath with any
          exertion, including walking. Due to this, he was disabled from any gainful
          employment, and will be unable to work for the next 12 months. Dr. Cox
          does not believe he will improve enough to ever return to full time work
          and therefore he is permanently disabled (Exhibit 5F). I gave these two
          opinions little weight for essentially the same reasons discussed for the
          earlier opinion, though the latter opinion does at least note shortness of
          breath with any exertion as a basis for his conclusions. As discussed in
          detail below, this finding is simply not supported by the medical evidence
          of record, including Dr. Cox’s own examinations of the claimant.

[Id.]. Plaintiff claims that the ALJ did not “clearly identify” good reasons for assigning little

weight to these opinions, as the ALJ “merely diverts by stating, and not clearly specifying,” that

little weight is given for “essentially the same reasons discussed for the earlier opinion.” [Doc. 18

at 19].

          Here, the ALJ again properly noted that Dr. Cox’s statements that Plaintiff was disabled

and unable to work constitute opinions on issues reserved to the Commissioner. See Johnson, 535

F. App’x at 505. “[T]he ALJ did not ‘ignore’ the opinion, but explained that the opinion was not

due any weight because it was an issue reserved to the Commissioner.” Ballard v. Comm’r of Soc.

Sec., No. 1:15-CV-653, 2016 WL 4523455, at *5 (W.D. Mich. Aug. 30, 2016); see also Turner,

381 F. App’x at 493 (“Further, the ALJ’s decision adequately explained the consideration given

to Dr. Wright’s opinion by noting that the opinion spike to an issue reserved to the Commissioner

and that the opinion ultimately expressed uncertainty as to Turner’s inability to work.”).

          The ALJ evaluated the opinion, and appropriately considered when Dr. Cox opined on

issues not reserved to the Commissioner—that Plaintiff suffered shortness of breath after any

exertion. [Tr. 36]. However, the ALJ found that this finding was not supported by the medical

evidence of record, including Dr. Cox’s examination findings, an issue he discussed at length when



                                                 13
analyzing Dr. Cox’s later Medical Source Statement.4 See Leeman v. Comm’r of Soc. Sec., 449 F.

App’x 496, 497 (6th Cir. 2011) (“ALJs may discount treating-physician opinions that are

inconsistent with substantial evidence in the record, like the physician’s own treatment notes.”).

Further, the ALJ noted that Dr. Cox’s opinions, other than the Medical Source Statement, did not

opine on Plaintiff’s functional limitations.

       Ultimately, the ALJ gave great weight to the opinion of Anita Johnson, M.D., who

reviewed the evidence of record at the reconsideration level of the state agency’s review [Tr. 35,

42], while assigning less weight to the opinion of Deborah Webster-Clair, who reviewed the

medical record at the initial level of the agency’s review, as she reviewed a “lesser portion of the

record.” [Tr. 35]. The ALJ also assigned some weight to the opinion of consultative examiner,

Stephen K. Goewey, M.D., while noting that while Dr. Goewey did examine Plaintiff, he was not

able to review other evidence of record. [Tr. 35]. Social Security Ruling 96-6p provides that “[i]n

appropriate circumstances, opinions from State agency medical and psychological consultants . . .

may be entitled to greater weight than the opinions of treating or examining sources.” Soc. Sec.

Rul. 96-6p, 1996 WL 374180, at *2 (July 2, 1996).

       Accordingly, the Court finds that the ALJ properly considered Dr. Cox’s October 24, 2013

and January 28, 2016 opinions, and the ALJ’s treatment of these opinions is supported by

substantial evidence.

                2.      Medical Source Statement

       Plaintiff challenges the ALJ’s assignment of little weight to the Medical Source Statement

completed by Dr. Cox on April 14, 2016. The ALJ thoroughly reviewed the Medical Source


       4
           See infra Section V(A)(2).

                                                14
Statement, but assigned the opinion “little overall weight, largely because it is inconsistent with

other medical evidence of record, including Dr. Cox’s own examinations of [Plaintiff].” [Tr. 36].

         The ALJ addressed “Dr. Cox’s specific findings in turn, starting with those primarily

related” to Plaintiff’s back impairment. [Id.]. First, the ALJ noted that although Dr. Cox reported

that his opinions are supported by a previous rheumatology diagnosis of seronegative ankylosing

spondylitis, “Dr. Cox’s incorrect belief that [Plaintiff] does have ankylosing spondylitis appears

to have influenced his opinions of [Plaintiff’s] functional limitations, because there is no other

basis for the extreme restrictions he proposes.” [Tr. 37]. Further, the ALJ reviewed Plaintiff’s

allegations of low back pain reported at emergency room visits, as well as the normal range of

motion in his lumbar spine, negative straight leg raise test, and normal gait documented at his

consultative examination with Dr. Goewey on December 17, 2013. [Id.]. Next, the ALJ detailed

Dr. Cox’s treatment notes documenting Plaintiff’s complaints of low back pain, to find that

“[t]hese visits simply do not reflect the significant abnormalities one would expect if [Plaintiff]

were in fact as limited as Dr. Cox opines, and he makes no effort to address this weakness.” [Tr.

37–38]. Additionally, the ALJ found that the course of treatment for Plaintiff’s back pain was also

inconsistent with his allegations and the assessed limitations, as Dr. Cox only prescribed pain

medication once, did not refer Plaintiff to a pain management provider or suggest physical therapy

or surgery, and Dr. Cox did “not prescribe[ ] entire classes of medication used to treat ankylosing

spondylitis and similar conditions.” [Tr. 38].

         Accordingly, the ALJ found that while Plaintiff’s regular visits with Dr. Cox “are

consistent with a finding of some degree of chronic low back pain with occasional acute

exacerbations,” they do not support the limitations assessed in the Medical Source Statement.

[Id.].
                                                 15
       With respect to the other proposed limitations due to Plaintiff’s shortness of breath, the

ALJ assigned little weight to opinion due to the inconsistency with the medical record. [Id.]. The

ALJ noted that although Plaintiff “makes frequent complaints of shortness of breath with minimal

activity or even at rest, the objective medical evidence does not support the extreme limitations

proposed by Dr. Cox.” [Id.]. After reviewing Dr. Cox’s treatment records of Plaintiff’s oxygen

saturation and findings that Plaintiff’s lungs were clear, the ALJ found that Plaintiff’s treatment

records support a “lesser level” of respiratory restriction. [Id.]. Further, the ALJ noted that none

of test results of Plaintiff’s oxygen saturation supported the limitations assessed, and that Dr. Cox

did not order pulmonary function tests, although he did refer Plaintiff to a pulmonologist. [Tr. 39].

       Next, the ALJ reviewed Plaintiff’s examination records from emergency room visits after

respiratory complaints, finding that these records demonstrate more significant symptoms, “but

only to a small degree.” [Id.]. The ALJ also noted that Plaintiff’s oxygen levels during his

emergency room visits for other complaints, and that his oxygen saturation level from these visits

was 96.7%, “thus falling between his emergency room visits for respiratory complaints and the

levels recorded by Dr. Cox.” [Tr. 40]. Further, the ALJ reviewed the consultative pulmonary

function tests from April 4, 2014, recording Plaintiff’s oxygen saturation at 98% at rest and 90%

after exercise, stating that these tests “showed a range of results between normal lung function and

moderate airway restriction, which does not support the full degree of limitation proposed by Dr.

Cox.” [Id.]. Therefore, the ALJ agreed with the opinion of Dr. Johnson, who reviewed the medical

record at the state agency’s reconsideration level, and found that the restriction stated in Plaintiff’s

RFC of no concentrated exposure to pulmonary irritants would accommodate the limitations

stemming from Plaintiff’s respiratory condition. [Id.].



                                                  16
       The ALJ also noted two general reasons for the limited weight given to Dr. Cox’s opinions:

that Dr. Cox relied heavily on Plaintiff’s subjective complaints, as shown through Dr. Cox’s

opinion regarding when Plaintiff’s limitations were present matching Plaintiff’s alleged onset of

disability date, and that the possibility exists that Dr. Cox expressed his opinion to assist Plaintiff

due to their long-standing treatment relationship. [Tr. 40–41].

       However, Plaintiff alleges that the ALJ failed to properly weigh Dr. Cox’s Medical Source

Statement, claiming that the opinion was consistent with other medical evidence of record, as the

ALJ improperly concluded Plaintiff’s diagnosis of ankylosing spondylitis was not supported by

the record. [Doc. 18 at 20]. Additionally, Plaintiff claims that the ALJ improperly deferred to the

opinion of a consultative examiner over Plaintiff’s treating physician. Further, Plaintiff contends

that Dr. Cox’s opinion was supported in his treatment notes through several examples of shortness

of breath and low back pain, as well as Plaintiff’s numerous emergency room visits. [Id. at 21–

23]. Therefore, Plaintiff alleges that it is “unclear” how Dr. Cox’s treatment notes and Plaintiff’s

emergency room records are inconsistent with Dr. Cox’s statements in the opinion, as the medical

record documents ongoing issues with severe shortness of breath and back pain, in spite of his

continued treatment. [Id. at 24].

       First, the ALJ properly found that the medical record did not support a diagnosis of

ankylosing spondylitis. [Tr. 37]. Although Dr. Cox listed a diagnosis of seronegative ankylosing

spondylitis as support for his opinion, the ALJ found that the medical record, including x-rays

showing only mild degenerative changes, did not support such a diagnosis. [Id.]; see [Tr. 362].

The ALJ noted that x-rays of Plaintiff’s lumbar spine on May 16, 2012, which were ordered by

Dr. Cox, “showed no evidence of ankylosing spondylitis,” and only mild degenerative changes of

the lumbar spine. [Tr. 37]; see [Tr. 362]. The ALJ also cited to an additional x-ray from July 22,
                                                  17
2014 which demonstrated a “[n]ormal intact lumbar spine with well[-] maintained intervertebral

disc spaces.” [Tr. 37, 476].

         Additionally, the ALJ’s assessment that the record did not support a diagnosis of

ankylosing spondylitis is further reinforced through his analysis of Dr. Cox’s treatment notes on

the possible diagnosis. The ALJ detailed that Dr. Cox “accepted the diagnosis of ankylosing

spondylitis following his review of a ‘rheumatology note,’” but that the note upon which the

diagnosis is based does not appear in the record. [Tr. 35]; see [Tr. 427, 506]. Further, the

Commissioner correctly states that Dr. Cox noted on May 27, 2013 that Plaintiff “prev[iously] has

had a diagnosis of ankylosing spondylitis from someone” [Tr. 346], and on December 16, 2014,

that “at one time,” Plaintiff was “told” he was diagnosed with ankylosing spondylitis [Tr. 431].

However, on April 21, 2015, Dr. Cox listed ankylosing spondylitis as only a “possible” diagnosis.

[424].

         Further support was provided for the assignment of little weight to the Medical Source

Statement through Plaintiff’s consultative examination with Dr. Goewey on December 17, 2013.

[Tr. 367–370]. The ALJ noted that Plaintiff exhibited a near normal range of motion in his lumbar

spine, negative straight leg raise tests, as well as a normal gait. [Tr. 37]. While Plaintiff alleges

that the ALJ improperly deferred to the opinion of a consultative examiner, over that of Plaintiff’s

treating physician, the ALJ based his findings on a review of Plaintiff’s diagnostic imaging, reports

of back pain at emergency room visits, lack of commensurate treatment for ankylosing spondylitis,

and the results of the consultative examination. Although Dr. Goewey did find that Plaintiff had

been diagnosed with ankylosing spondylitis, the ALJ supported his finding that a diagnosis of

ankylosing spondylitis was not supported by the medical record.



                                                 18
       Therefore, the ALJ properly detailed the lack of support in the medical record for a

diagnosis of ankylosing spondylitis, coupled with diagnostic imaging revealing only mild

degenerative changes and a lack of commensurate treatment, as a good reason for assigning little

weight to Dr. Cox’s opinion. See Hatmaker v. Comm’r of Soc. Sec., 965 F. Supp. 2d 917, 927

(E.D. Tenn. 2013) (recognizing the lack of objective medical evidence constitutes “good reason”);

Spatig v. Astrue, No. CV-11-05055-CI, 2013 WL 147817, at *8 (E.D. Wash. Jan. 14, 2013)

(finding the ALJ properly assigned little weight to opinion “on the basis that the evidence did not

support a diagnosis of ankylosing spondylitis,” in part due to x-rays showing mild degenerative

changes); Layman v. Astrue, No. 3:07-CV-380, 2009 WL 792310, at *9 (E.D. Tenn. Mar. 24,

2009) (finding substantial evidence supported the ALJ’s discrediting of a medical opinion, as “the

ALJ outlined and highlighted the objective medical evidence of record which did not support Dr.

Johnson’s diagnosis”).

       Plaintiff also contends that Dr. Cox’s opinion was supported by his treatment notes through

several examples of shortness of breath and low back pain, as well as Plaintiff’s numerous

emergency room visits. [Doc. 18 at 21–23]. Therefore, Plaintiff alleges that it is “unclear” how

Dr. Cox’s treatment notes and Plaintiff’s emergency room records are inconsistent with Dr. Cox’s

statements in the opinion, as the medical record documents ongoing issues with severe shortness

of breath and back pain, in spite of his continued treatment. [Id. at 24].

       However, the ALJ reviewed Plaintiff’s emergency room visits where he complained of low

back pain, as well as twelve visits with Dr. Cox from January 31, 2012 until November 10, 2015.

[Tr. 37]. For example, the ALJ noted that Plaintiff denied any back pain at two emergency room

visits in February 2015 [see Tr. 456, 462], and Plaintiff did not seek follow-up treatment when he

reported moderate-to-severe low back pain at an emergency room visit in December 2014. [Tr.
                                                 19
37]. Additionally, the ALJ stated that no supportive examination findings were reported for

Plaintiff’s reports of chronic low back pain to Dr. Cox on May 3, 2012, February 25, 2015, April

21, 2015, and December 10, 2015. [Id.]. Similarly, Dr. Cox reported a full range of motion of

Plaintiff’s right hip, with tenderness of the hip and lateral trochanter on July 17, 2014. [Id.]; see

[Tr. 400–01]. Therefore, with respect to Plaintiff’s back impairments, the ALJ found that while

Plaintiff’s treatment records are “consistent with a finding of some degree of chronic low back

pain with occasional acute exacerbations,” the medical evidence of record did not support the

limitations opined by Dr. Cox. [Tr. 38]. The ALJ found that the emergency room and treatment

records with Dr. Cox didn’t reflect “significant abnormalities,” and also noted Dr. Cox’s limited

course of treatment. [Id.].

       With respect to Plaintiff’s limitations stemming from his shortness of breath, the ALJ again

reviewed how the limitations assessed by Dr. Cox were inconsistent with the medical evidence.

As the Court has previously stated, the ALJ reviewed Plaintiff’s oxygen saturation levels at

numerous visits, including when he visited Dr. Cox’s office, as well as when he visited the

emergency room treatment for respiratory complaints. [Tr. 38–39]. Accordingly, the ALJ found

that while the results supported some degree of respiratory restriction, they did not support the

extreme limitations that Dr. Cox opined. [Tr. 40].

       While Plaintiff points to evidence that he claims is consistent with Dr. Cox’s opinion,

relating to both his low back pain and shortness of breath, the Court finds that the ALJ properly

identified how Dr. Cox’s opinion was inconsistent with his own treatment notes and the medical

record. First, the ALJ found that the record did not support a diagnosis of ankylosing spondylitis,

that Dr. Cox’s opinion improperly relied upon such a diagnosis, and that medical imaging showing

only mild degenerative changes did not support his opinion. Next, the ALJ found that Plaintiff’s
                                                 20
oxygen saturation levels, as well as examination findings of clear lungs did not support the

limitations proposed by Dr. Cox with respect to Plaintiff’s shortness of breath. [Tr. 38–40].

Further, the ALJ also provided several overall reasons for assigning little weight to Dr. Cox’s

opinions, such as that Plaintiff’s course of treatment did not support the opined limitations, and

that Dr. Cox relied heavily on Plaintiff’s subjective complaints. [Tr. 40–41]. Importantly, the ALJ

found that Plaintiff still had limitations with respect to both impairments, but not to the extreme

degree opined by Dr. Cox.

       Therefore, the Court finds that the ALJ properly stated good reasons for assigning little

weight to the Medical Source Statement provided by Dr. Cox. See Leeman v. Comm’r of Soc. Sec.,

449 F. App’x 496, 497 (6th Cir. 2011) (“ALJs may discount treating-physician opinions that are

inconsistent with substantial evidence in the record, like the physician’s own treatment notes.”);

Phillips v. Berryhill, No. 3:16-CV-193, 2017 WL 6045451, at *4 (W.D. Ky. Dec. 6, 2017) (“The

lack of objective medical evidence to support the opinion qualifies as a ‘good reason’ as used in

20 C.F.R. § 404.1527(c).”).

       Although Plaintiff points to alternative evidence that he claims is consistent with Dr. Cox’s

opinion, “[t]he substantial-evidence standard . . . presupposes that there is a zone of choice within

which the decisionmakers can go either way, without interference by the courts.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (alteration in original) (further citation

omitted). This Court decides only whether there was substantial evidence to support the ALJ’s

decision. In that event, the Court is to defer. Id. The ALJ is responsible for considering all the

medical opinions of record and “does not improperly assume the role of a medical expert by

assessing the medical and non-medical evidence before rendering a” claimant’s RFC. Poe v.

Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir. 2009). “Rather, it is the Commissioner’s
                                                 21
prerogative to determine whether a certain symptom or combination of symptoms renders a

claimant unable to work.” Luukkonen v. Comm’r Soc. Sec., 653 F. App’x 393, 402 (6th Cir. 2016)

(citing 20 C.F.R. § 416.929(c)(1), -(d)(2)). The ALJ is responsible for weighing medical opinions,

as well as resolving conflicts in the medical evidence of record. Richardson v. Perales, 402 U.S.

389, 399 (1971); see also 20 C.F.R. § 416.946(c) (stating the final responsibility for assessing a

claimant’s RFC rests with the ALJ).

       Therefore, the ALJ’s determination that Dr. Cox’s opinion in the Medical Source Statement

was entitled to little weight is supported by substantial evidence.

       B.      Bias

       Plaintiff also asks for the Court to remand his claim to a different ALJ “as the clearly

erroneous application of the law and bias in this case illustrates the ALJ’s indifference” toward

Plaintiff’s impairments. [Doc. 18 at 25].

       Following the hearing, Plaintiff requested the recusal of the ALJ pursuant to the SSA’s

Hearings, Appeals, and Litigation Law Manual (“HALLEX”)5 I-2-1-60, claiming that the ALJ was

prejudiced to deny his claim for benefits due to an “off the record conversation [the ALJ] had with

counsel,” in which the ALJ stated that he “did not believe [Plaintiff] has the limitations he alleged

because they are not consistent with the evidence in the record,” and that Plaintiff’s “behavior

appeared to be histrionic.” See [Tr. 20–21].

        “When considering a claim that an ALJ’s decision is colored by bias, the Court must begin




       5  The HALLEX manual “provides ‘guiding principles, procedural guidance and
information’ to adjudicators and staff of the Office of Hearings and Appeals.” Bowie v. Comm’r
of Soc. Sec., 539 F.3d 395, 397 (6th Cir. 2008) (quoting HALLEX I–1–0–1, 2005 WL 1863821,
at *1 (June 21, 2005)). The guidelines provided therein, however, are not binding on the courts.
Id. at 399.
                                                22
with the ‘presumption that policymakers with decision making power exercise their power with

honesty and integrity.’” Campbell v. Colvin, No. 13-25-GFVT, 2014 WL 4928903, at *2 (E.D.

Ky. Sept. 30, 2014) (quoting Collier v. Comm’r of Soc. Sec., 108 F. App’x 358, 363–64 (6th Cir.

2004)) (other citations omitted). The burden of overcoming this presumption rests with the party

making the assertion of bias, and “the presumption can be overcome only with convincing

evidence that a ‘risk of actual bias or prejudgment’ is present.” Id. (citing Collier, 108 F. App’x

at 363–64). Further, “any alleged prejudice on the part of the decision maker must be evidence

from the record and cannot be based on speculation or inference.” Id.

       However, the Court finds that any argument that the ALJ was prejudiced in the present

case is waived, as Plaintiff does not argue how the ALJ was biased or support any such argument

provided through detailing relevant case law. See Moore v. Comm’r of Soc. Sec., 573 F. App’x

540, 543 (6th Cir. 2014) (“Issues averted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation, are deemed waived. It is not sufficient for a party to mention

a possible argument in the most skeletal way, leaving the court to . . . put flesh on its bones.”)

(citing United States v. Stewart, 628 F.3d 246, 256 (6th Cir. 2010)). Further, the Sixth Circuit has

repeatedly found that even an ALJ’s “unwarranted skepticism” towards a claimant, as well as an

ALJ’s “obvious frustration, emotional mannerisms and abruptness” are insufficient to establish

actual bias. Collier, 108 F. App’x at 364 (citing Wells v. Apfel, 234 F.3d 1271 (Table), 2000 WL

1562845, at *5 (6th Cir. 2000)). Therefore, the Court finds that Plaintiff has waived any argument

related to the potential prejudice of the ALJ, and further, has failed to establish the convincing

evidence of actual bias necessary to overcome the presumption of impartiality.




                                                23
VI.     CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 17] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 21] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.




                                         United States Magistrate Judge




                                            24
